[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 282 
The plaintiff entirely failed to establish the cause of action set forth in his complaint. He then alleged that the defendants had received the barley upon a contract *Page 284 
to transport the same from Albany to Baltimore by the inland or canal route, and that he had insured the barley for that voyage; but that defendants failed to transport it by that route, and transported it by the ocean route; that it was wet and injured, and that the plaintiff lost his insurance and was damnified to the amount of $490.85, for which sum he demanded judgment. On the trial he produced written evidence of the contract to transport, to wit, the bill of lading. This contract, however, contained no limitation as to the route to be taken by the vessel. It was simply a contract that the barley was to be "delivered at the port of Baltimore in good order, the dangers of the seas excepted." This authorized the carrier to take either of several customary and usual routes. Such is the legal effect of the contract. (Angell on Carriers, §§ 179, 226.)
Its effect was the same as if the provision had been inserted in the contract, that the carrier was at liberty to take any customary or usual route, in his discretion.
Such was the written contract; and it was not competent to vary it by parol evidence of a different understanding. Its legal effect is as unassailable by parol as are its express terms.
The various offers made by the plaintiff to prove "that the defendants agreed by parol, before the bill of lading was signed, that they would transport the barley by the inside or canal route," were properly excluded. The admission of the evidence would have been in violation of the plainest rules of law.
The plaintiff again offered to prove the same facts, and, in addition thereto, that money was furnished for the payment of the tolls by the canal route; that, relying upon this promise of the defendants to take the canal route, the plaintiff insured his barley by that route; and that as the same was injured while being transported on the ocean route, he lost his insurance, and suffered the damage claimed; and that the defendants, at the time of making the contract, well knew all the facts then offered to be proved. The plaintiff *Page 285 
insists that this evidence was competent by way of estoppel, and that its exclusion was error. It is argued that the defendants, by their declaration and acts, and with knowledge that the plaintiff was about to insure in accordance therewith, agreed to take the inside route, and that they are estopped from setting up their right to take any other route, although, by the terms of the written contract, they were unrestricted.
This argument is plausible, but it is not sound. Its allowance would overthrow the well-established rule, that the writing must prevail over any and all previous parol agreements; it is a common, almost an inevitable result, that the party who relies upon a parol understanding, in hostility to or unsupported by the written contract, suffers damage. It is the fact existing in nearly every one of that class of cases, that the party who claims the rigor of the writing inflicts an injury upon his confiding neighbor who trusts to a verbal assurance. While we lament that a higher standard of honor does not prevail, we must stand by the well-settled rules of law. In this case the carrier had the right to look into his bill of lading, and be governed by what he there should read. We do not know what necessities operated to change his avowed intention of taking the inner route, nor should we be justified in canvassing them. It is enough that he chose to stand by his writing. I am not aware of any principle of estoppel which can be applied to the case. An estoppel in pais is sometimes invoked to exclude a party from showing the truth, when by his acts or declarations he has induced another to act in a particular manner. In such case he will not be permitted to deny the truth of his admission if the consequence would be an injury to such other person.
I think it will be found that the present case does not fall within this principle. Here was a promise simply to do a given thing, allowing the utmost force to the evidence and the offers, to wit, to transport the goods by the inner route. There was no assertion of an existing fact, the truth of which the party now wishes to disprove. He failed to perform his verbal agreement. Is there any case which, upon the principle *Page 286 
of estoppel, will prohibit his taking advantage of the rule that this agreement was merged in the writing? The cases are based upon the idea that the party asserts or admits the existence of some fact. Thus, in Dezell v. Odell (3 Hill, 215), one who gave a receipt to the sheriff for certain property seized upon execution and which he agreed to deliver to him on a day named, was held to be estopped from denying the sheriff's title. The existing fact of title was the fact which he had admitted, and which he was not allowed to dispute. The agreement stood in force and upon the writing. So, one who admits that he is in the possession of certain premises and thereby induces the plaintiff to make him a defendant in an ejectment suit, will not be permitted to dispute such possession. It is the existing fact of possession that he is estopped to deny.
In the Presb. Cong. of Salem v. Williams (9 Wend., 147) the tenant declared that there was no property on the premises liable to a distress for rent, and an action of ejectment was, thereupon, brought for the purpose of re-entering. The defendant attempted to defeat the action by showing that there was sufficient property on the premises liable to distress. It was held that he was estopped by his admission.
In Stonard v. Dunkin (2 Camp., 344), one Knight gave the plaintiff an order on the defendants, who were warehousemen, for a quantity of malt they had in store. The defendants gave a written acknowledgment that they held the malt on the plaintiff's account, and the plaintiff advanced £ 7,500 to Knight on the security of the malt. In an action by the plaintiffs, the defendants were held to be estopped from denying the plaintiffs' title to the malt. The defendants having expressly conceded the fact that they had and held the malt for the plaintiffs, could not disprove the truth of that admission.
In Hollister v. Johnson (4 Wend., 639), it was held to be necessary for a constable to search for property before he takes the body of the defendant. But where the defendant asserts that he has no property, SUTHERLAND, J., says, that the constable may act upon the assertion and the defendant *Page 287 
is not at liberty to deny it. The books are full of cases establishing this principle, and in a great variety of forms.
In Parsons on Contract (2 Pars., 793, chap. 4, § 4), the principle is thus announced: "When a man has made a declaration or representation, or caused, or in some cases not presented a full impression, or done some significant act with intent that others should rely and act thereon, and upon which others have honestly relied and acted, he shall not be permitted to prove that the representation was false, or the act unauthorized or ineffectual, if injury would occur to the innocent party, who acted in full faith in its truth or validity." He concludes his chapter on the subject with this remark: "The whole doctrine of estoppel in pais originated in courts of equity and passed from them into courts of law, and the doctrine of equity is often asserted in respect to them by courts of law, and where there is no violation or neglect of any duty of any kind we apprehend that it must be a very strong case which comes within the law of estoppel." (Id., 801.) The notes to the chapter cited contain an immense number of instances in which the principle in question has been applied. None of them cover the present case or give countenance to the idea that the principle is to subvert that other principle, that all prior or cotemporaneous parol agreements are absorbed in the writing by which the contract is consummated. The ruling of the referee on this point was correct.
The defendants carried the barley to Baltimore by an accustomed route and there delivered it. Their vessel was seaworthy, staunch and well manned. The injury occurred from a violent storm at sea. It occurred, as we are to infer from the evidence and from the finding of the referee, from the dangers of the seas, and without fault of the carriers. Under such circumstances there is no liability.
The order of the General Term should be reversed as to defendant Ashton and judgment on the report of the referee affirmed as to him with costs.
All concur.
Judgment accordingly. *Page 288